Citation Nr: 1216401	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for allergic rhinitis.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a right knee disorder

5.  Entitlement to service connection for a right hip disorder

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for a cervical spine disorder

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to an initial compensable evaluation for residuals of right eye corneal abrasions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Notwithstanding the RO's November 2004 decision to reopen the claim of entitlement to service connection for hearing loss, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)
Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received, as set out on the title page.

In May 2011, the Veteran presented testimony during a Board hearing before the underisgned.  A transcript of the proceeding is of record.  

The issues of entitlement to service connection for allergic rhinitis, a cervical spine disorder and a lumbar spine disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied service connection for seasonal allergic rhinitis and bilateral hearing loss in unappealed September 1995 and December 1996 rating decisions.

2.  The evidence added to the record since the last final decision in December 1996 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for allergic rhinitis.

3.  The evidence added to the record since the last final decision in December 1996 does not raise a reasonable possibility of substantiating the Veteran's previously denied claim for service connection for bilateral hearing loss.

4.  Prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal on the issue of service connection for right knee disorder be withdrawn.

5.  Prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal on the issue of service connection for right hip disorder, be withdrawn.

6.  Prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal on the issues of service connection for left hip disorder be withdrawn.

7.  The Veteran's residuals of right eye corneal abrasions are not productive of impairment of central visual acuity, impairment of field vision, or impairment of muscle function of the right eye, and are not manifested by required rest, incapacity or loss of use at any time.


CONCLUSIONS OF LAW

1.  The September 1995 and December 1996 rating decisions that denied the claim for service connection for allergic rhinitis and bilateral hearing loss final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for allergic rhinitis.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to the Veteran's claims of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to the Veteran's claim of entitlement to service connection for a right hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with respect to the Veteran's claims of entitlement to service connection for a left hip disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

7.  The criteria for an initial compensable rating for residuals of right eye corneal abrasions have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6099-6009 (2008 and 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in an August 2004 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in March 2010 and April 2010 communications, and the claims were thereafter readjudicated in March 2010 and June 2010.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence
Allergic Rhinitis & Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service connection for allergic rhinitis and bilateral hearing loss were previously considered and denied by the RO in a rating decision dated in September 1995 and again in December 1996.  He was notified of those decisions and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, no new and material evidence was added to the record within a year of the issuance of those decisons such as to keep them from becoming final.  See 38 C.F.R. § 3.156(b).

In June 2004, the Veteran requested that his claims for service connection for allergic rhinitis and bilateral hearing loss be reopened.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Allergic Rhinitis

As noted above, the Veteran's original claim for service connection for allergic rhinitis was initially denied by means of September 1995 and December 1996 rating decisions.  In those decisions, service connection for allergic rhinitis was denied because there was no evidence of a chronic condition and VA regulations did not warrant the grant of service connection for seasonal and other acute allergic manifestations.  See 38 C.F.R. § 3.380.

The evidence associated with the claims file subsequent to the December 1996 rating decision includes VA and private treatment records, a VA audiological medical examination dated in November 2009, as well as the Veteran's assertions and testimony.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for allergic rhinitis.  

The additional evidence is certainly new, in that it was not previously of record. With regard to whether the evidence is material, the Board notes that there is evidence of a current diagnosis of chronic upper respiratory disorder within the private treatment records.  Additionally, the Veteran has alleged that he experiences a chronic upper respiratory disorder that is attributable to his in-service manifestations of allergies and hay fever.  The Board finds that this newly submitted evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  The Veteran provided new information that has never been considered and that directly relates to whether the Veteran has a current chronic disorder.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for allergic rhinitis.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.

Bilateral Hearing Loss

As noted above, the Veteran's original claim of service connection for bilateral hearing loss was initially denied by means of September 1995 and December 1996 rating decisions.  In those decisions, service connection was denied because there was no evidence of hearing loss as defined by VA.

The evidence associated with the claims file subsequent to the December 1996 rating decision includes VA and private treatment records, a VA audiological medical examination dated in November 2009, as well as the Veteran's assertions and testimony.  

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

After reviewing the recently received evidence in the context of the basis for the prior final denial, the Board finds that new and material evidence has not been submitted to reopen the claim for bilateral hearing loss.  While the evidence is new, in that it was not of record at the time of the December 1996 denial, it does not indicate that the Veteran's hearing acuity meets the VA criteria to be considered hearing loss disability.  Rather, the November 2009 VA examination report contains specific audiometric testing results showing that none of the pertinent thresholds were 26 decibels or greater, and the Veteran's speech recognition scores were not less than 94 percent.  None of the evidence submitted since the prior final denial indicates that the Veteran's hearing acuity has ever met the audiometric threshold criteria to be considered disabling for VA compensation purposes.

Accordingly, new and material evidence has not been received with regard to the claim of entitlement to service connection for bilateral hearing loss because the additional evidence does not establish that the Veteran's bilateral hearing acuity has ever met the criteria to be considered disabling for VA compensation purposes.  None of the new evidence raises any reasonable possibility of substantiating the claim, as service connection cannot be granted for bilateral hearing loss in the absence of a showing that a bilateral hearing loss disability exists.  In the absence of proof of a present disability, there can be no valid claim for service connection (for the left ear hearing loss) as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Withdrawal
Right Knee, Right Hip & Left Hip

With respect to the Veteran's claims of entitlement to service connection for right hip, left hip and right knee disorders, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, has withdrawn his appeal for service connection for right hip, left hip and right knee disorders, during his May 2011 Board hearing.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to such claim.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Increased Rating
Right Eye Corneal Abrasions

The Veteran alleges entitlement to a compensable evaluation for his service-connected right eye corneal abrasions.  He has testified that his right eye disability has resulted in decreased visual acuity, blurriness, decreased peripheral vision, decreased night vision, constant irritation and redness and he sees floaters.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007) ); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2011). Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran filed his claim of entitlement to a compensable evaluation for residuals of right eye corneal abrasions in June 2004.  The Veteran's noncompensable rating is assigned under 38 C.F.R. § 4.179, Diagnostic Codes 6009, unhealed eye injury.  

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Again, the Board notes that the Veteran filed his claim in June 2004; thus, the post-2008 regulation does not apply to his claim. 

Under the pre-2008 Rating Schedule, such injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008). 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75. 

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability. 38 C.F.R. § 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes. 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation). 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V. 

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.84a, Diagnostic Code 6079. 

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye. 38 C.F.R. § 4.84a, Diagnostic Code 6078. 

Visual impairment can also be rated on the basis of loss of field of vision. 38 C.F.R. § 4.76. However, in this case, there is no evidence of visual impairment based on the loss of field of vision. See May 2006 and February 2010 VA eye examinations.

Upon VA examination dated in May 2006, the Veteran presented with complaints of eye irritation, burning sensation and itchiness.  Visual acuity of the right eye was noted as 20/20, corrected.  There was no diplopia and no visual field defect present.  After dilation, funduscopic examination was also noted as normal.  Motility was full and balanced.  There was no evidence of any afferent pupillary defect.  Lids, lashes, conjunctive, iris and lens were within normal limits.  There was a nasal and temporal pterygium in each eye.  The Veteran had a ptergium removal from the right eye scheduled for the next day.

Upon VA examination dated in February 2010, the Veteran presented with complaints of right eye twitching, itching and occasional fatigue.  Visual acuity of the right eye was noted as 20/20, corrected.  Uncorrected visual acuity of the right eye was noted as 20/25, near, and 20/40, distance.  There was no diplopia and no visual field defect present.  After dilation, funduscopic examination was also noted as normal.  Motility was full and balanced.  There was no evidence of any afferent pupillary defect.  Lids, lashes, conjunctive, iris and lens were within normal limits.   The examiner opined that the Veteran's corneal abrasions were well-healed, with no signs of sequelae.  The Veteran was also diagnosed as having bilateral early age-related cataracts and status post-excision bilateral pterygia that were unrelated to the service-connected corneal abrasions.

Upon review of the medical evidence of record, the Board finds that a compensable evaluation is not warranted because there is no active disease or infectious process identified, nor any or sufficient impairment of vision.  At worst, the Veteran's corrected vision is 20/20 in the right eye, and there is no visual field impairment.  Additionally, the record does not show that the Veteran's disability has caused certain rest requirements, or that it has produced incapacitating episodes. 

As described above, the other symptoms contemplated by Diagnostic Code 6009 are simply not demonstrated by the record.  The Board has also considered other potentially applicable diagnostic codes that might provide the Veteran a disability rating, but has found no avenue to further increase the rating. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Particularly, higher disability ratings are available under the diagnostic codes evaluating tuberculosis of the eye, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, and aphakia; however, none of these conditions have been demonstrated in the record as being associated with the Veteran's service-connected disability.  A higher rating is also available for bilateral ectropion, entropion, lagophthalmos and epiphora; however, none of these disabilities have been demonstrated in the record.  On that basis, a compensable rating under any of the diagnostic codes evaluating these disabilities is also not warranted. 38 C.F.R. § 4.84a, Diagnostic Codes 6010-6018, 6020-6022, 6025, 6029. 

The Board recognizes that beginning December 10, 2008, the Rating Schedule provides for evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is assigned.  With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, a 40 percent rating is warranted.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, a 10 percent rating is appropriate. 38 C.F.R. § 4.79, Diagnostic Code 6009.  The Board notes that the Veteran has had no incapacitating episodes with respect to his right eye injury residuals.  As such, regardless of the date of his claim, the Veteran cannot receive a higher rating under the new criteria.  He also cannot receive a higher rating based upon visual impairment because, as noted previously, his visual impairment does not warrant a compensable rating under either new and old criteria.  Accordingly, the claim for an initial compensable evaluation for residuals of right eye corneal abrasions is denied.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the Board notes that the Veteran's service-connected right eye disability has not resulted in marked interference with employment or frequent periods of hospitalization.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right eye disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for allergic rhinitis is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right knee disorder is dismissed.

The claim of entitlement to service connection for a right hip disorder is dismissed.

The claim of entitlement to service connection for a left hip disorder is dismissed.

An initial compensable evaluation for residuals of right eye corneal abrasions is denied.





REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claims for service connection for allergic rhinitis, a cervical spine disorder and a lumbar spine disorder.  

Initially, the Board notes that it is unclear from the record whether all of the Veteran's service treatment records, while on active duty and while serving with the Air Force Reserves, have been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).

As to the Veteran's claim for service connection for allergic rhinitis, the Veteran alleges that he currently experiences a chronic upper respiratory disorder related to his in-service experiences with allergies.  The Board finds that an examination should be provided to determine the nature and extent of any current chronic upper respiratory disorder. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for service connection for a lumbar spine disorder, the nature and etiology of the Veteran's lumbar spine disorder is unclear.  The Veteran alleges that he began experiencing a lumbar spine disorder during service.  Post-service treatment records demonstrate a lumbar spine disorder characterized by degenerative disc disease, possibly related to repeated back injury that could be due to the nature of  his precious employment, and exacerbated by knee osteoarthritis.  As to his cervical spine, the Veteran alleges that in-service duties as a baggage handler resulted in his current cervical spine disorder.  The Board finds that a VA orthopedic examination would be helpful in the adjudication of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to associate any outstanding service treatment and Air Force Reserves records with the claims file. If it is determined that there are no outstanding records, this fact should be so stated.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for a respiratory disorder, to include allergies, a cervical spine disorder and a lumbar spine disorder.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  If any such records cannot be located, this should be indicated in the record and communicated to the Veteran. 

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed respiratory disability, to include allergic rhinitis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any respiratory disability, to include allergic rhinitis, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, to include allergic rhinitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current cervical spine disorder and lumbar spine disorder.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to the whether the Veteran has any disorder of the cervical spine and/or lumbar spine that was incurred in active military service.  

The examiner should also provide an opinion as to whether any current lumbar spine disability is proximately due to or aggravated (permanently worsened beyond its natural progression) by any his service-connected left knee disability.  (If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.)  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner must acknowledge and discuss the Veteran's reports of a continuity of symptomatology since service as well as the in-service complaints of low back pain. A complete rationale for all opinions reached should be set forth in a legible report.  

5.  Thereafter, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case at his most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


